department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-139685-04 date date internal_revenue_service number release date index number ------------------------ -------------------------------------------- --------------------------------- - legend llc ----------------------------------- ----------------------------------- state ------------- d1 dear --------------- ------------------ this responds to your letter dated date and subsequent correspondence submitted on behalf of llc requesting an extension of time under ' of the procedure and administration regulations for llc to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes the information submitted states that llc was formed on d1 under the laws of state llc intended to elect to be treated as a corporation under ' c effective on d1 however llc inadvertently failed to timely file a form_8832 entity classification election sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect either to be classified as an association and thus a corporation under ' b or a partnership sec_301_7701-3 provides that an eligible_entity with at least two owners will be classified as a partnership unless it elects otherwise plr-139685-04 sec_301_7701-3 provides that to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed under c the commissioner may grant a reasonable extension of sec_301_9100-3 provides that requests for relief under ' will be sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based solely on the facts submitted and representations made we conclude that the requirements of ' have been satisfied as a result llc is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center electing under ' c to be classified as an association taxable as corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 of plr-139685-04 the internal_revenue_code provides that it may not be used or cited as precedent is being sent to llc in accordance with a power_of_attorney on file with this office a copy of this letter sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
